Citation Nr: 1432451	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979 and from January 1982 to February 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


REMAND

In conjunction with his claim of entitlement to a total rating for compensation purposes based upon individual unemployability, the Veteran requested a hearing before the Board at the RO on his March 2011 substantive appeal.  A hearing was scheduled for October 2011 at the Columbia, South Carolina RO.  The Veteran failed to appear.  However, a few months later, the Veteran's representative sent information to the Board regarding the Veteran's change in address to Georgia.  The Board finds that the Veteran may not have received notice of his hearing before the Board as a result of his move.  See 38 C.F.R. § 20.904 (2013).

In light of the Veteran's new state of residence, the Board finds that the appeal must be remanded to the Columbia, South Carolina RO to allow them to transfer jurisdiction of the case to the appropriate RO.  Following the transfer, the Veteran should be rescheduled for the requested hearing before the Board.

Accordingly, the case is remanded for the following action:

1.  The Veteran's claims file must be transferred to the appropriate RO near his new residence.

2.  Thereafter, the RO must place the Veteran's name on the docket for a Travel Board hearing before the Board at the RO according to the date of his March 2011 request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

